Citation Nr: 0209768	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 until September 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio, which denied the benefit sought on 
appeal.  A videoconference hearing before the undersigned was 
conducted in August 1999.


FINDING OF FACT

The evidence of record does not demonstrate that the veteran 
has a respiratory disorder that is causally related to his 
active service.


CONCLUSION OF LAW

A respiratory disorder, to include COPD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters

Procedural history

The veteran's claim of entitlement to service connection for 
a respiratory disorder was first considered and denied by the 
RO in a November 1998 rating decision.  The veteran disagreed 
with that determination and initiated an appeal.  The matter 
came before the Board in June 2000.  At that time it was 
determined that further development was required.  
Specifically, it was noted that the veteran had indicated 
that he had received treatment from a local VA facility, as 
well as from private physicians, but that such evidence was 
not associated with the claims file.  There was no indication 
that any attempt had been made by the RO to acquire the VA 
records.  Therefore, the RO was instructed to undertake 
efforts to obtain such records.  Per those instructions, a 
records request was made in July 2000, yielding VA outpatient 
treatment reports beginning in April 1998.  Furthermore, the 
RO contacted the veteran and asked him to identify other 
sources of treatment for his respiratory condition.  As a 
result of such contact, records from private physician D.P. 
were obtained.  As the requested development has been 
accomplished, the file is again before the Board.  

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  To implement the provisions of the law, 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the VCAA laws in a May 
2001 letter to the veteran.  Thus, the veteran has been put 
on notice as to the new requirements regarding the duty to 
assist.  Moreover, the Board has reviewed the file, and finds 
that the requirements under the VCAA have been met.  In that 
regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions, a 
statement of the case issued in February 1999 and a 
supplemental statement of the case.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  For example, per the 
Board's June 2000 remand instructions a records request was 
entered to obtain the veteran's VA outpatient treatment 
reports.  Such records have now been associated with the 
file.  Also of record are private treatment reports from 
D.P., M.D.  In a statement dated June 2001, the veteran 
stated that all medical records were in VA's possession, with 
the possible exception of records from the Army Hospital in 
Fort McClelland, Alabama.  The Board notes that these records 
are associated with the claims file.  

Further regarding the VCAA, the veteran was most recently 
afforded a VA examination in August 1998 in connection with 
his claim.  Finally, the file contains a transcript of the 
veteran's August 1999 videoconference before the undersigned. 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

At the veteran's entrance examination in March 1943 the 
veteran's lungs and chest were normal.  In February 1945 the 
veteran became acutely ill and was hospitalized for a variety 
of conditions including appendicitis, abdominal adhesions and 
an abdominal obstruction.  Upon admission his lungs were 
clear.  A treatment report dated March 1945 noted that the 
veteran's breathing was shallow and labored.  A few days 
later, on March 13, 1945, the veteran had his chest aspirated 
when fluid was detected.  A treatment note made three days 
later indicated a little fluid or thickened pleura.  A chest 
x-ray was to be taken.  The results of that x-ray were 
reported in a March 22, 1945 report.  It was noted that very 
little fluid remained, though the pneumonia process was still 
evident.  A treatment note in August 1945 showed that his 
lungs were clear.  The veteran was discharged in September 
1945 due to disability.  His certificate of disability for 
discharge noted his medical condition as "adhesions, 
abdominal, extensive, secondary to appendiceal rupture 
occurring February 23, 1945."  There was no indication of a 
respiratory disorder at the time of discharge.  

Following service, the veteran was seen by a private 
physician in March 1946.  At that time, there were no 
recorded complaints or findings related to a respiratory 
disorder.  A March 1946 chest x-ray revealed no evidence of 
lung pathology and no abnormality of the mediastinal shadows.  
On VA examination in December 1961, the veteran complained of 
pains in his chest associated with pains in his left arm.  No 
findings relating to the respiratory system were reported 
although a chest x-ray impression was that of right basilar 
pleural disease.   

In a January 1992 treatment report written by private 
physician D.P, chest x-rays showed blunting of CP angles 
laterally, with a mildly elevated right diaphragm.  A 
subsequent January 1992 fluoroscopy and chest x-ray were 
reported to show the right diaphragm to be paralyzed and 
elevated without evidence of infiltrate or mass.  The next 
chest-related entry did not occur until July 1997.  At that 
time a treatment report indicated complaints of shortness of 
breath and a "smothering sensation" and a feeling like an 
electric shock radiating up to his head.  The veteran 
indicated that he had experienced these attacks for some 
time, but stated that they were becoming more frequent and 
were causing him greater concern in recent weeks.  The 
veteran was assessed with shortness of breath.  In August 
1997 the veteran reported that he was breathing better.  On 
objective examination, his lungs were clear.  A treatment 
note dated November 1997 indicated that the veteran's 
breathing problems were much better with the use of Vanceril 
and a Serevent inhaler.  The examiner rendered an impression 
on bronchospasm.  An August 1998 treatment report showed a 
prescription for a Severent inhaler.  Most recently, a 
treatment report dated August 2000 noted the veteran's 
continued use of inhalers.  It was indicated that he received 
these through the VA clinic.    

VA treatment records show treatment and a diagnosis of 
chronic bronchitis in June and September 1998.  In March 
1999, it was reported that the veteran had known COPD; the 
assessment in August 1999 was that the veteran's COPD was 
stable and in March 2000, his COPD was reported to be doing 
well.  

A VA examination conducted in August 1998 discussed the 
veteran's medical history.  In that report, the veteran 
stated that, while in service, he underwent surgery for a 
ruptured appendix.  He stated that during his three to four 
months of hospitalization, he frequently required oxygen.  
The veteran commented that his chest x-ray still showed a 
spot.  The veteran was told that he had aspirated, causing 
the spot.  The veteran also stated that he had spells in 
which he felt as though he was not getting enough oxygen.  On 
such occasions he would hyperventilate.  He further contended 
that he felt pain in his left lung ever since the aspiration 
in the Army.  He remarked that inhalers gave him some relief, 
but that he required a cold environment to breathe 
comfortably.  The veteran reported that he required cold air 
conditioning in the summer, and that he had to keep windows 
open during the winter.  The objective examination findings 
did not address the veteran's chest.  He was diagnosed with 
residual muscle pain secondary to surgeries, ruptured 
appendix in the remote past and also cholecystectomy.      

In August 1999 the veteran testified before the undersigned 
in a videoconference hearing.  He noted that he had developed 
pneumonia while in service and that they aspirated his chest.  
That occurred in March 1945.  He stated that his breathing 
had been impaired ever since that time.  Following service, 
he sought treatment for his respiratory condition from a 
private physician.  The veteran could not remember the 
details of that treatment and commented that it was not 
possible to retrieve those records since that doctor had 
passed away.  After a single visit to that private physician, 
the veteran stated that he simply "lived with" his 
breathing disorder.  However, it progressed to the point 
where he would almost pass out.  At that time he again sought 
medical attention.  He visited his family doctor, D.P., in 
approximately 1997.  D.P. did not render a specific 
diagnosis, but he prescribed two inhalers.  The veteran noted 
that he presently received those same inhalers from VA.  He 
reported that both D.P. and VA were treating him for his 
respiratory disorder, though he stated that he was primarily 
receiving care through VA.  The veteran stated that no one 
had offered a definitive diagnosis as to his condition.  He 
noted that there was some speculation the allergies were 
causing his difficulties.    

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  The evidence of record indicates recent treatment 
for respiratory problems characterized as bronchospasm, 
chronic bronchitis and COPD, including the prescription of 
two inhalers.  Therefore, there is little doubt as to the 
existence of a current respiratory disability.  However, as 
will be discussed below, the evidence of record fails to 
establish all of the necessary elements of a service 
connection claim.

The veteran's service medical records indicate that he had 
pneumonia, which caused his breathing to be labored.  
However, the evidence demonstrates that these respiratory 
problems were acute and transitory and had resolved by the 
time of his separation in September 1945.  An August 1945 
treatment note showed that his lungs had cleared following 
his bout with pneumonia.  Moreover, while discharged in 
September 1945 by reason of disability, such disability did 
not include a respiratory disorder.  Instead, the certificate 
of disability for discharge noted his medical condition as 
"adhesions, abdominal, extensive, secondary to appendiceal 
rupture occurring February 23, 1945."  No mention was made 
of a respiratory condition in this or any other document 
dated at the time of the veteran's separation.  March 1946 
physical examination and chest x-ray revealed no evidence of 
a chronic respiratory disorder.  Thus, the overall evidence 
fails to show that the veteran's in-service respiratory 
difficulties were anything more than acute and transitory 
symptoms that resolved when the veteran recovered from 
pneumonia.      

Further, there is no competent medical evidence of record 
that states that his present symptomatology relates to his 
treatment for pneumonia in service.  While the veteran 
himself has professed that such a connection exists, he has 
not been shown to possess the medical expertise necessary to 
render a diagnosis or to establish a causal relationship 
between a currently diagnosed disorder and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summation, the competent medical evidence of record does 
not establish that the veteran's current respiratory disorder 
relates to service.  The record instead suggests that the 
veteran's in-service pneumonia had fully resolved, since 
there was no indication of a respiratory disorder upon 
separation or soon after separation from service, and no 
documented respiratory disorder for many years after service.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim for entitlement 
to service connection for a respiratory disorder to include 
COPD condition.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a respiratory disorder to include COPD 
is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

